Name: 2003/155/EC: Council Decision of 16 December 2002 on the signature and conclusion of the Agreement between the European Community and the Turkish Republic on precursors and chemical substances frequently used in the illicit manufacture of narcotic drugs or psychotropic substances
 Type: Decision
 Subject Matter: chemistry;  international trade;  health;  European construction;  Europe;  executive power and public service
 Date Published: 2003-03-07

 Avis juridique important|32003D01552003/155/EC: Council Decision of 16 December 2002 on the signature and conclusion of the Agreement between the European Community and the Turkish Republic on precursors and chemical substances frequently used in the illicit manufacture of narcotic drugs or psychotropic substances Official Journal L 064 , 07/03/2003 P. 0028 - 0029Council Decisionof 16 December 2002on the signature and conclusion of the Agreement between the European Community and the Turkish Republic on precursors and chemical substances frequently used in the illicit manufacture of narcotic drugs or psychotropic substances(2003/155/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with Article 300(2), first sentence, and Article 300(4) thereof,Having regard to the proposal from the Commission,Whereas:(1) On 5 April 2001, the Council authorised the Commission to negotiate with Turkey an Agreement on precursors and chemical substances frequently used in the illicit manufacture of narcotic drugs or psychotropic substances, hereinafter referred to as "the Agreement".(2) The Community should strengthen controls on shipments of precursors to Turkey, given that they are re-entering the Community in the form of heroin or other psychotropic or narcotic substances.(3) It is appropriate that the Council should authorise the Commission, in consultation with a special committee appointed by the Council, to approve amendments on behalf of the Community where the Agreement provides for them to be adopted by the Joint Follow-up Group. Such authorisation must, however, be limited to the amendment of the Annexes to the Agreement in so far as such amendment concerns substances already covered by Community legislation on drugs precursors and chemical substances.(4) The Agreement should be approved,HAS DECIDED AS FOLLOWS:Article 1The Agreement between the European Community and the Turkish Republic on precursors and chemical substances frequently used in the illicit manufacture of narcotic drugs or psychotropic substances is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 21. The Community shall be represented in the Joint Follow-up Group provided for in Article 9 of the Agreement by the Commission, assisted by the representatives of the Member States.2. The Commission is authorised to approve, on behalf of the Community, amendments to the Annexes to the Agreement adopted by the Joint Follow-up Group under the procedure laid down in Article 10 of the Agreement.The Commission shall be assisted in carrying out this task by a special committee appointed by the Council with instructions to establish a common position.3. The authorisation referred to in paragraph 2 shall be limited to those substances which are already covered by the relevant Community legislation on drugs precursors and chemical substances.Article 3The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement.Article 4The President of the Council shall carry out, on behalf of the Community, the exchange of instruments provided for in Article 12 of the Agreement(1).Article 5This Decision shall be published in the Official Journal of the European Union.Done at Brussels, 16 December 2002.For the CouncilThe PresidentM. Fischer Boel(1) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.